■Brewer, J.
Defendant was indicted in the district court for subornation of perjury. On that indictment he was tried, convicted, and sentenced, and therefrom sued out a writ of error to this court. The indictment contained sixteen counts charging eight different offenses, each offense being presented in two separate counts, framed under different sections of the statutes. The substance of the offenses charged consisted in the defendant’s procuring certain unknown persons to go before the officers of the local land-office at Denver, and swear to affidavits required for entering land. Of the guilt of the defendant there can be, under the testimony, little doubt. In a number of cases the original affidavits filed in the land-office were presented. These purport to be signed and sworn to by the applicant, before the register or receiver. In fact, the applicants were not present, and, in some instances, were not in the state. In one instance, at least, the pretended applicant, — the party making the oath, — was accompanied by the defendant; and in all the instances ■he agreed with the applicants for a consideration to procure the entries and informed them that their personal attendance was unnecessary, and that he would procure the receipts without such attendance. He did procure the receipts and delivered them to the applicants. Two of the parties were residents of Illinois, and sent money to him for that purpose, corresponding with him either directly or through a friend. While in only one instance .is it shown that he was personally present when these false affidavits were sworn to, yet his agreements with the applicants, his representations as to what he could do, what was in fact done, and the payment of money to him therefor, made it beyond question that he did in fact procure some unknown parties to appear, and make these false affidavits. That the persons appearing and making.these *875false affidavits may have borne the same names as the applicants is, in view of the repeated instances, highly improbable, and also entirely immaterial, for they wore not the real applicants, — the parties for whom the entries were made, or J'or whom he was acting. Counsel insists that there is no proof that the lands thus entered were public lands subject to entry, and therefore that the testimony is insufficient to sustain the verdict, because a more voluntary affidavit, however false, cannot bo the basis of a charge of perjury. I tlunb that counsel are mistaken, and that the testimony is sufficient. Beyond the general statement of the defendant that he would enter for the parties land in that part of Colorado, and the fact that the entries were made, is a direct certificate of the register at the foot of the applications that the land was surveyed land, which the party might lawfully enter, and that there was no prior valid adverse right thereto. This is clearly sufficient to show that the affidavits were not voluntary oaths, hut were affidavits to be used, and they were in fact used, in a legal proceeding before the land department.
These considerations as to the sufficiency of the testimony and the certainty of defendant’s guilt lead now to tiie questions on the indictment, wiioso sufficiency is the principal ground of challenge by counsel. The first eight counts are based upon sections 5392 and 5393 of the Revised Statutes; the first defining perjury, and the latter providing that one procuring another to commit perjury is guilty of subornation. Now, section 5392 is general in its terms, applying to all cases in which a false oath or false testimony is taken or given before any competent tribunal, officer, or person. This section is of long standing. In 1857 an act was, passed which is styled “An act in addition to an act more effectually to provide for the punishment of certain crimes,’’etc. 11 TJ. S. St. at Large, 250. The fifth section provides specifically for oaths, affirmations, or affidavits made or taken before any register or receiver of any local land-office, or used or filed in any such land-office in respect to any right, claim, or title to any of the public lands; and declares that the person guilty of corrupt swearing therein shall upon conviction be liable to the punishment prescribed for the offense of perjury. Now, the contention of counsel is that this, being a later and special act, substitutes, so far as all those cases before a local land-office are concerned, the provisions oí the general statute; and that these eight counts, being framed under the general statute, and not containing all the details mentioned in the special statute, must be adjudged fatally defective. The decision of this question is really not essential to the disposition of this case, for it is settled law in the federal courts that where an indictment contains several counts, and a general verdict- of guilty upon all is returned, if any count he good, judgment may be entered upon the verdict. U. S. v. Jenson, 15 Fed. Rep. 138; U. S. v. Simmons, 96 U. S. 360; 1 Bish. Crim. Proc. § 1015; Whart. Crim. Pl. §§ 771, 907. Probably, however, the point made by counsel is not good; for section 5392, though one of long standing. was reaffirmed in the .Revision of 1874, and for all questions of validity and extent may be taken as of later date than the special act of 1857. The two, any way, are to be considered together, and both will *876stand unless there is a manifest repugnancy between tbeir provisions, or it can be said that obviously one was intended as pro tanto a substitute for tbe other. It is unnecessary to copy either of these counts in full. It seems to me clear that the first eight are good under sections 5392 and 5393, and the other eight good under the special act of 1857, taken in connection with section 5393. Itis objected thatin the last eight counts, there is no specific averment that the register and receiver were officers competent to administer an oath. This is unnecessary, for section 5 in terms refers to an affidavit made or taken before any register or receiver. As by another section of the statute the register and receiver are authorized to administer oaths and take affidavits in these land proceedings, the court will, take judicial notice of their qualification, and an averment of the fact is unnecessary. So far as the objection of duplicity is concerned, it is enough to say that the objection is made too late after verdict and judgment. U. S. v. Bayaud, 16 Fed. Rep. 376; 1 Bish. Crim. Proc. §§ 442, 1282; Whart. Crim. Pl. § 255. Probably, also, the objection would not have been good if taken at an earlier stage of the proceedings. U. S. v. Fero, 18 Fed. Rep. 901.
Again, it is insisted that in no count of the indictment is it alleged that the defendant knew or believed that tbe parties or any of them would swear to the facts charged to be false. No reasonable objection lies to the sufficiency of either count in this respect. Take the first count, for instance. It charges that the defendant did solicit, suborn, and procure an unknown person assuming and pretending to be Mary L. Pratt, who then and there took an oath administered by the register; she, the said person, not believing the same to be true, as he the said defendant then and there well knew; and that she did take the oath, signed and subscribed the affidavit, not believing it to be true, all of which he well knew. Then it sets out the substance of the affidavit, and further alleges wherein it was false, and that she at the time knew it was false;*and that he, knowing the same, solicited, suborned, and procured her to take the oath and sign and subscribe the affidavit, well knowing the same to be untrue, and well knowing that the person falsely personating Mary L. Pratt well knew the same to be .untrue. In other words, the indictment charges that this unknown person falsely personating Mary L. Pratt made a false affidavit, knowing that it was untrue; and that he, knowing that it was untrue, and that she knew it was untrue, procured and suborned her to make it. She committed peijury, and he, knowing it was perjury, procurred her to commit it. The substance of the crime is fully and clearly stated. Section 1025 of the Eevised Statutes is pertinent to a matter of this kind. It reads:
“That no indictment found and presented by a grand jury in any district or circuit or other court of the United States shall be deemed sufficient; nor shall the trial judgment, or imperfection in matter of form only, which shall not tend to the prejudice of the defendant.”
Can anything be clearer than that the defendant knew precisely what he was charged with, and that there was no doubt or uncertainty in the matter. U. S. v. Fero, 18 Fed. Rep. 901.
*877These aro all the matters which I deem it important to notice. I seo nothing in the record which would justify me in interfering with the judgment, and it must be sustained.